It is my opinion that giving full effect to the Illinois cases cited in the opinion of WARREN, P.J., there could never be a lump-sum payment ordered by the commissioner without the consent of the employer. On the other hand, should we in this case sustain the order for lump-sum payment, we would ignore entirely the requirement of the statute that such lump-sum payment must be "to the best interests of the parties", including the employer. Therefore, without accepting the extreme position taken by the Illinois cases, I have concluded that where, as in this case, it is shown the beneficiary is in such physical condition that a serious question is presented regarding the likelihood of the beneficiary living the length of time required to complete the installment payments, it cannot be held to be to the best interest of the employer to require a lump-sum payment, the amount of *Page 545 
which contemplates that the beneficiary will live out the installment period.
It is obvious, I believe, that the intent of the statute should be clarified by legislative action.